Title: To Thomas Jefferson from Samuel Huntington, 16 June 1780
From: Huntington, Samuel
To: Jefferson, Thomas


Philadelphia, 16 June 1780. Acknowledges TJ’s “Despatches” of 9 June. They have been referred to Board of War and Committee on the Post Office. Encloses resolutions of Congress of 14 June authorizing Gen. Gates to call on Virginia and other southern states for militia and supplies and recommending those states to give every assistance in their power to carry into execution “such Measures as Genl. Gates shall judge most proper.”
